39 So. 3d 522 (2010)
William Taylor BRUGH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-2299.
District Court of Appeal of Florida, First District.
July 8, 2010.
Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Ian M. Cotner, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Cliett v. State, 951 So. 2d 3 (Fla. 1st DCA 2007).
HAWKES, C.J., BENTON and LEWIS, JJ., concur.